DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s arguments and request for reconsideration of application 16/622,272 (12/12/19) filed on 04/04/22.
Allowable Subject Matter
Claims 1, 3 - 4 and 6 - 22 are allowed, subject to the examiner’s amendment described below.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lisa M. Schreihart, Reg. No. 80,016 on Tuesday, May 17th, 2022.
EXAMINER’S AMENDMENT
The application has been amended as follows:  Please amend claims 1, 4, 7 - 15, 17 - 18 and 20 - 21.  Please cancel claim 5.  Please add new claim 22.  
1.	(Currently Amended) A computer-implemented method implemented by one or more processors of a validator node device on a blockchain network, the computer-implemented method comprising:
validating, by the one or more processors, a set of unconfirmed transactions to result in a validated set of unconfirmed transactions;
determining, by the one or more processors, a hash of the validated set of unconfirmed transactions
storing, by the one or more processors, in a memory pool of unconfirmed transactions, the validated set of unconfirmed transactions; 
providing, by the one or more processors, to a plurality of blockchain mining nodes, [[with ]]the validated set of unconfirmed transactions [[and ]]or the hash of the validated set of unconfirmed transactions, in exchange for a token from each of the plurality of blockchain mining nodes, wherein the providing comprises: 
generating, by the one or more processors, first transactions to pool the tokens from each of the plurality of blockchain mining nodes as pooled tokens, wherein the first transactions lock control over the pooled tokens, and wherein unlocking the control [[to ]]requires signatures from at least the validator node device and at least one of the plurality of blockchain mining nodes; and 
generating, by the one or more processors, second transactions to return the tokens and transfer modified tokens;
returning, by the one or more processors, a first token to one of the plurality of blockchain mining nodes and retaining, by the one or more processors, the remaining tokens as a result of the one of the plurality of blockchain mining nodes successfully mining a block comprising the validated set of unconfirmed transactions; and
transferring, by the one or more processors, to each of the plurality of blockchain mining nodes, a modified token as a result of a miner other than the plurality of blockchain mining nodes successfully mining the block comprising the validated set of unconfirmed transactions.
4.	(Currently Amended) The computer-implemented method of claim 3, wherein providing, by the one or more processors, to the plurality of blockchain mining nodes, validated set of unconfirmed transactions or the hash of the validated set of unconfirmed transactions, further comprises:
generating, by the one or more processors, a deposit transaction in which each of the plurality of blockchain mining nodes transfers control over a respective token and in which the pooled tokens are pooled at a pooled output address;
generating, by the one or more processors, for each of the plurality of blockchain mining nodes, a respective claim transaction to transfer, from the pooled output address, control over one of the tokens to an associated mining node and the remaining tokens to the validator node device;
generating, by the one or more processors, a refund transaction to transfer: 
the modified token to each of the plurality of blockchain mining nodes, from the pooled output address, and 
an altered token to the validator node device; and
obtaining, by the one or more processors, the signatures from each of the plurality of blockchain mining nodes on the deposit transaction, the refund transaction, and the respective claim transaction for each of the plurality of blockchain mining nodes.
5.	(Cancelled) 
7.	(Currently Amended) The computer-implemented method of claim 6, wherein the one of the plurality of blockchain mining nodes successfully mines a block comprising the validated set of unconfirmed transactions, and the computer-implemented method further comprises: 
extracting, by the one or more processors, a secret value, provided by the one of the plurality of blockchain mining nodes, from the block; and 
using, by the one or more processors, the secret value to unlock the respective claim transaction associated with the one of the plurality of blockchain mining nodes.
8.	(Currently Amended) The computer-implemented method of claim 4, wherein providing, by the one or more processors, to the plurality of blockchain mining nodes, validated set of unconfirmed transactions or the hash of the validated set of unconfirmed transactions, in exchange for the token includes broadcasting, by the one or more processors, the deposit transaction on the blockchain network after obtaining the signatures.
9.	(Currently Amended) The computer-implemented method of claim 4, wherein the one of the plurality of blockchain mining nodes successfully mines a block comprising the validated set of unconfirmed transactions, and wherein returning, by the one or more processors, the token to the one of the plurality of blockchain mining nodes and retaining, by the one or more processors, the remaining tokens comprises broadcasting, by the one or more processors, on the blockchain network, the respective claim transaction associated with the one of the plurality of blockchain mining nodes.
10.	(Currently Amended) The computer-implemented method of claim 4, wherein transferring, by the one or more processors, to each of the plurality of blockchain mining nodes the modified token comprises broadcasting, by the one or more processors, the refund transaction on the blockchain network.
11.	(Currently Amended) The computer-implemented method of claim 4, wherein the altered token is determined [[by ]]as the pooled tokens less the modified tokens.
12.	(Currently Amended) The computer-implemented method of claim 4, wherein the hash of the validated set of unconfirmed transactions is used by the associated mining node to solve a proof-of-work.
13.	(Currently Amended) The computer-implemented method of claim 12, wherein the hash of the validated set of unconfirmed transactions comprises a Merkle root.
14.	(Currently Amended) A validator node device that facilitates validation of blockchain transactions on a blockchain network, the validator node device comprising:
[[a ]]one or more processors;
memory storing at least part of a pool of unconfirmed transactions; and 

a non-transitory processor-readable medium storing processor-executable instructions that, when executed by the one or more processors, cause the validator node device to: 
validate a set of unconfirmed transactions to result in a validated set of unconfirmed transactions;
determine a hash [[a ]]of the validated set of unconfirmed transactions
store, in the pool of unconfirmed transactions, the validated set of unconfirmed transactions;
provide, to a plurality of blockchain mining nodes[[ with]], the validated set of unconfirmed transactions [[and ]]or the hash of the validated set of unconfirmed transactions, in exchange for a token from each of the plurality of blockchain mining nodes, wherein to provide the validated set of unconfirmed transactions, the processor-executable instructions, when executed by the one or more processors, further cause the validator node device to: 
generate first transactions to pool the tokens from each of the plurality of blockchain mining nodes as pooled tokens, wherein the first transactions lock control over the pooled tokens, and wherein unlocking the control [[to ]]requires signatures from at least the validator node device and at least one of the plurality of blockchain mining nodes; and 
generate second transactions to return the tokens and transfer modified tokens;
return a first token to one of the plurality of blockchain mining nodes and retain the remaining tokens as a result of the one of the plurality of blockchain mining nodes successfully mining a block comprising the validated set of unconfirmed transactions; and
transfer, to each of the plurality of blockchain mining nodes, a modified token as a result of a miner other than the plurality of blockchain mining nodes successfully mining the block comprising the validated set of unconfirmed transactions.

15.	(Currently Amended) A non-transitory processor-readable medium storing processor-executable instructions to process blockchain transactions, wherein the processor-executable instructions, when executed by [[a]]one or more processors of a validator node device, cause the one or more processors to: 
validate a set of unconfirmed transactions to result in a validated set of unconfirmed transactions; 
determine a hash [[a ]]of the validated set of unconfirmed transactions
store, in a memory pool of unconfirmed transactions, the validated set of unconfirmed transactions;
provide, to a plurality of blockchain mining nodes, [[with ]]the validated set of unconfirmed transactions [[and]]or the hash of the validated set of unconfirmed transactions, in exchange for a token from each of the plurality of blockchain mining nodes, wherein to provide the validated set of unconfirmed transactions, the processor-executable instructions, when executed by the one or more processors, further cause the one or more processors to: 
generate first transactions to pool the tokens from each of the plurality of blockchain mining nodes as pooled tokens, wherein the first transactions lock control over the pooled tokens, and wherein unlocking the control [[to ]]requires signatures from at least the validator node device and at least one of the plurality of blockchain mining nodes; and 
generate second transactions to return the tokens and transfer modified tokens;
return a first token to one of the plurality of blockchain mining nodes and retain the remaining tokens as a result of the one of the plurality of blockchain mining nodes successfully mining a block comprising the validated set of unconfirmed transactions; and
transfer, to each of the plurality of blockchain mining nodes, a modified token as a result of a miner other than the plurality of blockchain mining nodes successfully mining the block comprising the validated set of unconfirmed transactions.
17.	(Currently Amended) The validator node device of claim 16, wherein to provide the plurality of blockchain mining nodes with the validated set of unconfirmed transactions or the hash of the validated set of unconfirmed transactions, the processor-executable instructions, when executed by the one or more processors, further cause the validator node device to:  
generate a deposit transaction in which each of the plurality of blockchain mining nodes transfers control over a respective token and in which the pooled tokens are pooled at a pooled output address;
generate, for each of the plurality of blockchain mining nodes, a respective claim transaction to transfer, from the pooled output address, control over one of the tokens to an associated mining node and the remaining tokens to the validator node device;
generate a refund transaction to transfer: 
the modified token to each of the plurality of blockchain mining nodes, from the pooled output address, and 
an altered token to the validator node device; and
obtain the signatures from each of the plurality of blockchain mining nodes on the deposit transaction, the refund transaction, and the respective claim transaction for each of the plurality of blockchain mining nodes.
18.	(Currently Amended) The validator node device of claim 17, wherein the hash of the validated set of unconfirmed transactions comprises a Merkle root that is used by the associated mining node to solve a proof-of-work.

20.	(Currently amended) The non-transitory processor-readable medium of claim 19, wherein the processor-executable instructions, when executed by the one or more processors, further cause the one or more processors to: 
generate a deposit transaction in which each of the plurality of blockchain mining nodes transfers control over a respective token and in which the pooled tokens are pooled at a pooled output address;
generate, for each of the plurality of blockchain mining nodes, a respective claim transaction to transfer, from the pooled output address, control over one of the tokens to an associated mining node and the remaining tokens to the validator node device;
generate a refund transaction to transfer: 
the modified token to each of the plurality of blockchain mining nodes, from the pooled output address, and 
an altered token to the validator node device; and
obtain the signatures from each of the plurality of blockchain mining nodes on the deposit transaction, the refund transaction, and the respective claim transaction for each of the plurality of blockchain mining nodes.
21.	(Currently Amended) The non-transitory processor-readable medium of claim 20, wherein the hash of the validated set of unconfirmed transactions comprises a Merkle root that is used by the associated mining node to solve a proof-of-work.
22.	(New) The computer-implemented method of claim 1, wherein the memory pool of unconfirmed transactions is stored in a distributed hash table (DHT) that associates the validated set of unconfirmed transactions with the hash of the validated set of unconfirmed transactions.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to Alice 101, applicant’s claimed invention provides a “practical application” because of improvements with respect to speed, scalability and security in a blockchain environment via it’s mechanism of allocation of network resources.  This is accomplished, at least in part, by the split roles of the validator node(s) maintaining the memory pool and validating and mining node(s) focused on block mining.  See also, pgs. 1 - 5 of applicant’s specification as filed 12/12/19.
Please refer to the prosecution history in the instant application.  In particular, applicant’s remarks (04/04/22), pgs. 14 - 20 which distinguish the claimed invention from the closest prior art references listed below.

1.Ozhigin, US Pub. No. 2021/0176251
The closest prior art of record includes Ozhigin, US Pub. No. 2021/0176251.
Ozhigin is relevant because it discloses a plurality of network nodes that are interconnected and host a blockchain.  Ozhigin also discloses the exchange of an unconfirmed transaction among the plurality of network nodes.  Although Ozhigin is relevant in some respects, there are differences.  For example, Ozhigin discloses a hash of a set of confirmed transactions, not a hash of the set of unconfirmed transactions or that the hash of the set of unconfirmed transactions may be exchanged, by a validator node(s), for a token from each of a plurality of mining node(s).  For example, Ozhigin does not describe split roles of the validator node(s) maintaining the memory pool and validating and mining node(s) focused on block mining as claimed.
With respect to the non-patent literature reference listed below:
1.“Validationless Mining Without Transactions,” by Gregory Maxwell.  Published:  May 15, 2017.  (hereinafter Maxwell)
Maxwell is relevant to the claimed invention because it describes a blockchain environment incorporating validationless mining.  Maxwell does not address all of the particular attributes of the claimed invention however.  For example, Maxwell does not describe a hash of the set of unconfirmed transactions or that the hash of the set of unconfirmed transactions may be exchanged, by a validator node(s), for a token from each of a plurality of mining node(s).  For example, Maxwell does not describe split roles of the validator node(s) maintaining the memory pool and validating and mining node(s) focused on block mining as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186. The examiner can normally be reached Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3697



/SARA C HAMILTON/Primary Examiner, Art Unit 3697